Citation Nr: 1116158	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  08-06 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Service connection for residuals of esophageal cancer, including as a result of exposure to herbicides.

2.  Service connection for Barrett's esophagus, including as a result of exposure to herbicides.

3.  Service connection for a condition manifested by difficulty swallowing and incomplete digestion, including as a result of exposure to herbicides.

4.  Service connection for irritable bowel syndrome (IBS), including as secondary to residuals of esophageal cancer.

5.  Service connection for status post (s/p) gall bladder removal, including as secondary to Barrett's esophagus and esophageal cancer.

6.  Service connection for kidney stones, including as secondary to residuals of esophageal cancer.

7.  Service connection for diverticulitis including as secondary to residuals of cancer of the esophagus.

8.  Service connection for a respiratory disorder, including a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2007 rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Acting Veterans Law Judge at a May 2010 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran testified that he believed that his esophageal cancer and respiratory disorder were caused by his exposure to herbicides in Vietnam.  The Veteran had a total of approximately 2 years of service in Vietnam so his exposure to herbicides is conceded.  At his hearing, he testified that a physician told him that his esophageal cancer might be related to his exposure to herbicides in Vietnam.  

Additionally, the Veteran contended that he suffered from heartburn while he was in Vietnam which he treated with over the counter remedies such as Maalox and Rolaids.  The Veteran submitted a statement from his doctor dated in July 2010 in which the physician stated that he had treated the Veteran since 2007.  He related that the Veteran originally started out with gastroesophogeal reflux disease (GERD) and dyspepsia and that this gradually progressed to Barrett's Esophagus which, in turn, eventually led to the Veteran's esophageal cancer which was diagnosed in 2000.  The Veteran contends that his GERD was incurred in service while he was in Vietnam, as evidenced by his continued heartburn and need for over the counter remedies continuously until he was diagnosed with Barrett's esophagus and esophageal cancer.  The Veteran contends that his other ailments, with the exception of his respiratory problem, resulted from his esophageal cancer or the treatment of esophageal cancer.  He testified that all of these conditions onset soon after the surgery that he underwent to remove his esophageal cancer.  With regard to the Veteran's respiratory problem he testified that medical testing showed that his dyspnea on exertion was not related to any type of heart problem, so he believed that it was due to herbicide exposure.

The Veteran was not afforded a VA examination in this case.  In light of his contentions about the continuity of his symptoms and his conceded exposure to herbicides in service, the Board finds that a VA examination in warranted in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Furthermore, the Board notes that on his claim form and at his hearing the Veteran mentioned that he received treatment from numerous medical providers.  While the treatment records from some of these providers are of record, an attempt should be made to obtain records from the Veteran's other treatment providers.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran sign releases enabling VA to obtain treatment records from Dr. Manzella, Dr. Rosen, Dr. Isaac, and Mauch (illegible) Medical Center.  If the releases are obtained, then VA should contact these providers and attempt to obtain the Veteran's treatment records.  If the records cannot be obtained, the claims file should document the attempts that were made to obtain the records and the Veteran should be notified of VA's inability to obtain the records.  The Veteran should also be notified that he could obtain these records himself and send copies to VA.

2.  Then, the RO should obtain a VA examination by a physician to determine whether it is at least as likely as not (at least 50 percent likely) that the Veteran's esophageal cancer, Barrett's esophagus, claimed digestive disorder manifested by difficulty swallowing and incomplete digestion, gall bladder removal, kidney stones, irritable bowel syndrome, diverticulitis, and/or a chronic respiratory disorder, were incurred as a result of the Veteran's service, including his exposure to herbicides.  The examiner should refer to the Veteran's separation examination at which time the Veteran denied any of these problems when explaining the rationale for his conclusions.  

With respect to the Veteran's claimed Barrett's esophagus and esophageal cancer, the examiner should include a discussion of whether the heartburn that the Veteran treated with over the counter remedies in service represented the initial manifestations of these disorders or otherwise caused these disorders.

The examiner should also address whether it is at least as likely as not (at least 50 percent likely) that the Veteran's irritable bowel syndrome, digestive problems, gall bladder removal, kidney stones, and/or diverticulitis were caused or aggravated by the Veteran's esophageal cancer or treatment for esophageal cancer.  The discussion should specifically address the Veteran's contention that his gall bladder was removed due to a misdiagnosis of his Barrett's esophagus and esophageal cancer.

The examiner should provide a complete rationale for his or her conclusions.  If the examiner is unable to provide any of the requested opinions without resort to undue speculation, her or she should explain why this is the case in the report of examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If any determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. W. FRANCIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


